LEAHY, Chief Judge.
The matter for present decision deals with a motion of defendant to vacate the return on the service of the writ of summons and to dismiss the complaint on the ground the court is without jurisdiction ¡because (1) William W. Krouse, upon whom attempted service of process was made, was not at the time of the attempted service an agent or officer of'defendant; and (2) defendant, a California corporation, has no office or other facility for the doing of its business within the State of Delaware. Neither has defendant qualified to do business in Delaware and it has no agent in Delaware upon whom process can be served. The record before me establishes that defendant has no person in Delaware upon whom service of process may be made; and it obviously is not qualified to do business in Delaware; and the moving papers show this lack of jurisdictional facts.
I conclude that defendant’s motion should be granted. An order may be submitted.